DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-13, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.         Applicant’s election without traverse of Group I (claims 1-5, 11-13) in the reply filed on 30
December 2020 is acknowledged.


Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 07/18/2018 and 07/16/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Priority
5.         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application filed on November 4th 2016.





                                                       Claim Rejections - 35 USC §101
6.          35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1-5 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claim to a process, machine, manufacture, or composition of matter?
Claims: 1-5 and 11-13 is directed to method or process which falls into one of the statutory categories of invention.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
obtaining a preliminary design of a subsurface mesh structure by filling a body model of the product with spherical cells at preset positions of the body model and performing an finite element analysis and optimization; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim recites mathematical calculations or equation because of the finite element analysis. If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations or equations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.)

 optimizing, through a design method for optimizing functions, filling features of the spherical cells based on a simulation analysis so that the structure of the product satisfies a preset target. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 
The claim do not recite additional elements that integrate the judicial exception into a practical application. The method of structural design did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the claim do not recite additional elements thus it does not provide an inventive concept in Step 2B. The method of structural design did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Thus, claim 1 is not patent eligible.

Claim 2 further recites wherein after the optimizing filling features of the spherical cells based on a simulation analysis, the method further comprises:
changing a material and the filling features of the spherical cells through topology optimization, mechanical analysis, and vibration analysis and optimization to achieve a design of the subsurface mesh structure. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 2 

Claim 3 further recites wherein the design method for optimizing functions comprises at least one of a design method for heat insulation and dissipation, a design method for an enhanced damping structure, a design method for a controllable failure structure, a design method for sound absorption and noise reduction and a design method for eliminating stress concentration. This limitation that does no more than generally link a judicial exception to a particular technological environment or field of use. Claim 3 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 4 further recites wherein the filling features of the spherical cells comprise at least one of a shape, a size and an arrangement of the spherical cells. This limitation that does no more than generally link a judicial exception to a particular technological environment or field of use. Claim 4 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 5 further recites wherein the design method for heat insulation and dissipation comprises: designing feature parameters of a heat conduction channel through a method of topology optimization; 
filling the body model of the product with the spherical cells at the preset positions of the body model based on the feature parameters of the heat conduction channel to construct the heat conduction channel. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid 


Claim 11 further recites wherein the design method for heat insulation and dissipation comprises:
defining a design domain, a load type, and a preset boundary condition of a bearing load of the body model of the product; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process
dividing the design domain into finite element meshes and initializing a plurality of variables; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process) and performing a finite element analysis on the design domain divided into the finite element meshes via a topology optimization method based on Solid Isotropic Material with Penalization (SIMP) and solving a temperature field to obtain a position parameter of a preset heat conduction channel; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim recites mathematical calculations or equation because of the finite element analysis. If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations or equations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.)
filling the body model of the product with the spherical cells or a topological structure of the spherical cells based on the position parameter to construct the preset heat conduction channel so that the product has a preset degree of heat dissipation performance; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process)
 (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim recites mathematical calculations or equation because of the finite element analysis)l. If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations or equations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.)

changing a material configuration of the spherical cells according to the mechanical property related parameters so that the material configuration reaches a preset strength requirement; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process) and
performing a computer simulation analysis and a related test verification on the material configuration. (this claimed limitation is described as a concept that is performed in the human mind and is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 
The additional element of computer in claim 11 is a generic computer component and amount to no more than using generic computer components to perform generic computer functions. The method of structural design did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment. (i.e., "implementation via computers") or field of use. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The additional element of computer is a generic computer component and amount to no more than using generic computer components to perform generic computer functions.  These additional elements are mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform a process. The topology optimization method based on Solid Isotropic Material with Penalization (SIMP) is well-understood, routine and conventional activities that is well-known in the industry. (See Deaton, J.D., Grandhi, R.V. “A survey of structural and multidisciplinary continuum topology optimization: post 2000”, Year 2014) Thus, claim 11 is not patent eligible.


Claim 12 further recites constructing a structure matrix of a three-dimensional position of a center of a corresponding spherical cell and a radius of the spherical cell according to the obtained subsurface mesh structure, and manufacturing the product by using a 3D printing technology. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. 3D printing technology is well-understood, routine and conventional activities that is well-known in the industry. (Zhou et al. 


Claim 13 further recites wherein the design method for optimizing functions comprises at least one of a design method for heat insulation and dissipation, a design method for an enhanced damping structure, a design method for a controllable failure structure, a design method for sound absorption and noise reduction and a design method for eliminating stress concentration. This limitation that does no more than generally link a judicial exception to a particular technological environment or field of use. Claim 13 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 13 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


11.	Claim 1-4 and 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (CN105912803A) hereinafter Qi, in view of  Zhou et al. (CN105877874B) hereinafter Zhou.

Regarding claim 1
Qi teaches a structural design method of a product, (see fig 1 and para 30- a lightweight design method for a product based on additive manufacturing) comprising:
optimizing, through a design method for optimizing functions, filling features of the spherical cells based on a simulation analysis so that the structure of the product satisfies a preset target. (See para 32-35- see step 2-5- Simulate the real working condition of the product, perform finite element analysis on the original product model structure. According to the obtained finite element stress analysis results, adjust the type, size, feature morphology, density distribution, combination mode, etc. of the parameterized unit body structure according to the difference of mechanical properties of different regions in the product. Gradient functional components; Using the finite element analysis of the equivalent transformed product structure to check the mechanical properties, the optimized lightweight 

Examiner note: Examiner consider the filling features that satisfies a preset target corresponds to the adjusting the type, size, feature morphology, density distribution, combination mode, etc. of the parameterized unit body structure according to the difference of mechanical properties of different regions in the product. 

and performing an finite element analysis and optimization;(see para 19- The bone tissue structural unit body in the above step 1 includes a trabecular bone structure obtained based on reverse engineering or a bionic bone tissue structure obtained based on a forward design. See para 31-32- Step 1: Establish a parameterized lightweight unit volume database. The structure of the lightweight unit body includes a minimal surface unit body, a bone tissue structure unit body, and a truss structure unit body, and different types, sizes, feature shapes, density distributions Step 2: Simulate the real working condition of the product, perform finite element analysis on the original product model structure)

However, Qi does not explicitly teach 
obtaining a preliminary design of a subsurface mesh structure by filling a body model of the product with spherical cells at preset positions of the body model.

In the related field of invention, Zhou teaches obtaining a preliminary design of a subsurface mesh structure by filling a body model of the product with spherical cells at preset positions of the body model. (see para 11-15 and fig 1- The bionic design bone-like porous bone product has a body-centered cubic lattice micropore spatial structure, and the position of the atom in the micropore spatial structure unit body is filled by the geometric body, the geometric body is a spherical shell or a sphere, and the 

Examiner note: The specification has not described how the preset positions is set in the disclosure. Under the broadest reasonable sense, examiner consider body model that was established with the cube as the origin, and the Boolean operation design product is arrayed in three directions of X, Y, and Z of the three dimensional coordinates as the preset positions. Also examiner consider the bionic design bone-like porous bone product was filled with spherical cell is taught by reference Qi. et al. (CN105912803A) and the product is optimized by using a finite element analysis is taught by reference Zhou et al. CN105877874B for obtaining a preliminary design Thus, it is obvious to combine. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lightweight design method for a product based on additive manufacturing as disclosed by Qi to include obtaining a preliminary design of a subsurface mesh structure by filling a body model of the product with spherical cells at preset positions of the body model as taught by Zhou in the system of Qi in order to provide a bone-like porous bone product of 3D printing titanium and titanium alloy and a preparation method thereof, which method saves raw materials, is fast in processing, and has low cost.[see para 10]


Regarding claim 2 
Qi further teaches wherein after the optimizing filling features of the spherical cells based on a simulation analysis, the method further comprises: changing a material and the filling features of the spherical cells through topology optimization, mechanical analysis, and vibration analysis and optimization to achieve a design of the subsurface mesh structure.(see para 20- By changing the characteristic parameters in the modeling process, the porous structure of the unit body with different types, sizes, different types, sizes, feature topography, density distribution and combination mode is obtained, and the precise correspondence between structure, weight and mechanical properties is realized.



Regarding claim 3 
Qi further teaches wherein the design method for optimizing functions comprises at least one of a design method for heat insulation and dissipation, a design method for an enhanced damping structure, a design method for a controllable failure structure, a design method for sound absorption and noise reduction and a design method for eliminating stress concentration. (See Para 34-Step 4: In the parametric integrated design system, the lightweight unit structure is used to fill and replace the areas with excessive performance in the product. The regions with different performance requirements adopt different lightweight unit structures, and the gradual unit structure is used between adjacent regions. Make a transition to avoid stress concentration at structural changes and affect product performance.)

Regarding claim 4 
Qi does not explicitly teach teaches wherein the filling features of the spherical cells comprise at least one of a shape, a size and an arrangement of the spherical cells.
However, Zhou further teaches wherein the filling features of the spherical cells comprise at least one of a shape, a size and an arrangement of the spherical cells. (see para 13-The micropore spatial structure unit body fills the spherical shell or the sphere with a radius of 0.03 mm to 3 mm and a thickness of 0.01 mm to 2 mm.)


Regarding claim 12 
Qi does not explicitly teach teaches constructing a structure matrix of a three-dimensional position of a center of a corresponding spherical cell and a radius of the spherical cell according to the obtained subsurface mesh structure, and manufacturing the product by using a 3D printing technology.
However, Zhou further teaches constructing a structure matrix of a three-dimensional position of a center of a corresponding spherical cell and a radius of the spherical cell according to the obtained subsurface mesh structure, and manufacturing the product by using a 3D printing technology.( See para 23 Bionic design of bone-like porous bone products preparation method, using three-dimensional printing rapid prototyping manufacturing technology. see also para 34-35-In the modeling software, nine hollow spherical shells are placed, as shown in Fig. 1, so that the position of the center of the sphere is strictly in accordance with the position of BCC atoms in crystallography, wherein the outer radius of the spherical shell is 0.75 mm and the inner radius is 0.55 mm. The spherical shell has a hole with a diameter of 0.3 mm. The model has a porosity of 59.83%, a pore diameter of 350±20 μm, and an interpenetrating micropore diameter of 90±10 μm.The pure titanium spherical powder is used as the raw material, and the above-mentioned unit body is used as the pore structure unit, and the three dimensional array is then subjected to the cutting/Boolean operation to obtain the bone-like porous titanium nail rod product, as shown in FIG. 2. Export the design to an STL format file and enter it into a 3D printer for printing)



Regarding claim 13 
Qi further teaches wherein the design method for optimizing functions comprises at least one of a design method for heat insulation and dissipation, a design method for an enhanced damping structure, a design method for a controllable failure structure, a design method for sound absorption and noise reduction and a design method for eliminating stress concentration. (See Para 34-Step 4: In the parametric integrated design system, the lightweight unit structure is used to fill and replace the areas with excessive performance in the product. The regions with different performance requirements adopt different lightweight unit structures, and the gradual unit structure is used between adjacent regions. Make a transition to avoid stress concentration at structural changes and affect product performance.)


10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (CN105912803A) hereinafter Qi, in view of  Zhou et al. (CN105877874B) hereinafter Zhou and further, in view of Li et al.( “Generating optimal topologies for heat conduction by heat flow paths identification”, April 2016), hereinafter Li.

Regarding claim 5
Qi does not explicitly teach teaches wherein the design method for heat insulation and dissipation comprises: 
designing feature parameters of a heat conduction channel through a method of topology optimization; 
filling the body model of the product with the spherical cells at the preset positions of the body model based on the feature parameters of the heat conduction channel to construct the heat conduction channel. 

However, Zhou further teaches filling the body model of the product with the spherical cells at the preset positions of the body model based on the feature parameters of the heat conduction channel to construct the heat conduction channel. (see para 11- the position of the atom in the micropore spatial structure unit body is filled by the geometric body, the geometric body is a spherical shell or a sphere, and the geometric body and the surrounding spherical shell)
Examiner note: Examiner consider the shape (geometric body) determined through heat conduction design method is used for filling.

The combination of Qi and Zhou does not teach 
designing feature parameters of a heat conduction channel through a method of topology optimization.
In the related field of invention, Li teaches wherein the design method for heat insulation and dissipation ((see abstract)This paper describes the principle and the process of defining an optimal topology for heat conduction by interpreting the heat flow paths obtained from a standard finite element analysis. First, a simple equilibrium equation is introduced to characterize heat flow paths along which the heat transfer rate remains constant as it traverses the conduction domain) comprises: designing feature parameters of a heat conduction channel through a method of topology optimization; (see page 179 col 1-2- The heat conduction design can be considered as tailoring the shape of heat tube boundaries (heat flow paths) to obtain the minimum thermal resistance if the overall volume of the heat tube is fixed)

Examiner note: Examiner consider the shape is the feature parameters for the heat tube (or channel) in the heat conduction design process. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lightweight design method for a product based on additive manufacturing as disclosed by Qi to include designing feature parameters of a heat conduction channel through a method of topology optimization as taught by Li in the system of Qi and Zhou for providing designers with an insight of what kind of path distribution is the best for heat conduction. A brand new optimizer is developed to sketch the most effective topology by homogenizing the spacing of heat flow paths across the conduction domain. [See Abstract]

Allowable Subject Matter

12.                 Claim 11 is currently rejected under USC 101 rejection. Claim 11 is dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form and overcome the U.S.C 101 rejection including all of the limitations of the base claim and any intervening claims.

Claim 11 recites:
wherein the design method for heat insulation and dissipation comprises:
defining a design domain, a load type, and a preset boundary condition of a bearing load of the body model of the product;
dividing the design domain into finite element meshes and initializing a plurality of variables; and performing a finite element analysis on the design domain divided into the finite element meshes via a topology optimization method based on Solid Isotropic Material with Penalization (SIMP) and solving a temperature field to obtain a position parameter of a preset heat conduction channel;
filling the body model of the product with the spherical cells or a topological structure of the spherical cells based on the position parameter to construct the preset heat conduction channel so that the product has a preset degree of heat dissipation performance;
performing the finite element analysis on the product having an internal configuration being designed under a working condition required by the design to obtain stress distribution and mechanical property related parameters of the product;
changing a material configuration of the spherical cells according to the mechanical property related parameters so that the material configuration reaches a preset strength requirement; and
performing a computer simulation analysis and a related test verification on the material configuration.


Conclusion
13.           Claims 1-5 and 11-13 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
14.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128